                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


 UNITED STATES OF AMERICA,               )
                                         )
                                         )
 V.                                      )   CRIMINAL NO. 2:18-CR-105-DBH
                                         )
 KEITH PHILLIPS,                         )
                                         )
                        DEFENDANT        )


           ORDER ON DEFENDANT’S MOTION FOR PRODUCTION
                OF A PRE-PLEA PRESENTENCE REPORT


       The defendant has asked me to order the Probation Office to prepare a

presentence report now, before he has decided whether to plead guilty or go to

trial. He says that the government has made a formal plea offer and that he

wants to “be more fully informed of the consequences of a plea in this matter.”

Def.’s Mot. at 1 (ECF No. 28). He asserts that often the Probation Office has

“different and unforeseen views of how the facts of the alleged conduct apply to

the offense level, adjustments, departures, or enhancements” that neither

counsel for the Defendant nor the Government can predict, id. at 2, and that a

presentence report prepared now will also help him assess his criminal history

which “goes back at least 25 years,” id. at 1. He says that as a 57-year-old, he

may be confronting a prison sentence for the rest of his life, id. at 2.    The

government has opposed the request, id. at 3. See also Gov’t Opp’n (ECF No.

30).
      The preparation of presentence reports is governed by 18 U.S.C. § 3552

and Fed. R. Crim. P. 32. Presentence reports are ordinarily disclosed only after

guilt is determined by plea or trial. See Rule 32(e)(1). Judge Saylor, in United

States v. Alberti, 2007 WL 2908631 (D. Mass. 2007), has discussed the language

and history of the Rule as it pertains to directing early preparation of a

presentence report at a defendant’s request, and I see no need to repeat what he

has said. While there may be exceptional cases that justify ordering a pre-plea

presentence report, like Judge Saylor I decline in this case to exercise any

authority I might have to order one.

      First, as a general matter it is not my role to facilitate plea negotiations

between the defendant and the government. See Fed. R. Crim. P. 11(c)(1) (“An

attorney for the government and the defendant’s attorney . . . may discuss and

reach a plea agreement. The court must not participate in these discussions.”).

Second, this defendant’s argument about the unpredictability of Probation’s view

of offense conduct is not unique to his case, but applies to almost any case; I am

not about to establish a precedent that would lead to regular preparation of early

presentence reports in many cases, unlike what the Rule contemplates. Third,

while this defendant’s criminal history may go back many years, Probation has

already described in the Pretrial Services Report (ECF No. 13) the defendant’s

criminal record as compiled from the National Crime Information Center.

Defense counsel can use that record, along with the defendant’s own memory,

to pursue more information (such as disposition or sentence in the various cases,

which she says she needs) before deciding whether the defendant should plead.


                                                                                 2
Unlike Judge Saylor, I therefore decline to order even the early preparation of a

criminal history.1

       The defendant’s motion is DENIED.

       SO ORDERED.

       DATED THIS 7TH DAY OF NOVEMBER, 2018

                                                   /S/D. BROCK HORNBY
                                                   D. BROCK HORNBY
                                                   UNITED STATES DISTRICT JUDGE




1 I also don’t have a consent in writing from the defendant, a requirement of Rule 32(e)(1). But
that consent would not change the outcome, for the reasons described in the text.
                                                                                              3
